Citation Nr: 0604204	
Decision Date: 02/14/06    Archive Date: 02/22/06	

DOCKET NO.  94-26 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
pheochromocytoma with hypertension. 

2.  Entitlement to an evaluation in excess of 10 percent for 
peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from May 1975 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The Board has previously 
remanded this appeal for additional evidentiary development.  
Unfortunately, in strict accordance with the laws and 
regulations governing the receipt of new and pertinent 
evidence sent directly by the Board, this case must again be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


REMAND

After the case was most recently returned to the Board, but 
before an appellate decision could be issued, the 
representative forwarded additional evidence for 
consideration in the veteran's behalf.  Initially, an April 
2004 representative memoranda indicated the submission of an 
EKG, but the attached EKG report was lost or misplaced.  
Efforts to obtain a duplicate copy of this EKG were 
unsuccessful.  At that point, the representative was unable 
to contact the veteran and requested that the Board consider 
the necessity of a remand to obtain this report.  

Subsequently, in November 2005, the representative again 
submitted additional evidence for consideration.  Although 
this additional evidence includes what appears to be a 
duplicate copy of a June 2003 EKG report for the veteran, the 
representative also submitted multiple pages of relevant 
clinical evidence dated from December 2004 through July 2005, 
all of which was not on file at the time the RO issued its 
most recent August 2004 supplemental statement of the case.  

38 C.F.R. § 20.1204(c) (2005) clearly provides that any 
pertinent evidence submitted by the appellant or 
representative must be referred back to the agency of 
original jurisdiction (RO) for initial review, unless this 
procedural right is waived by the appellant or 
representative.  No waiver accompanied the receipt of this 
evidence, so the Board has no alternative but to return the 
appeal to the RO for initial consideration of this newly 
submitted evidence with respect to the two outstanding issues 
on appeal.

The Board also notes that in October 2004, the veteran 
submitted a statement directly to the AMC in Washington, DC, 
indicating that he would be satisfied with the currently 
assigned 30 percent combined evaluation if he could be 
provided certain diagnostic testing and treatment for a tumor 
located in his duodenum which the veteran reports to be a 
service-connected disability.  Of course, veterans are 
entitled to medical treatment for service connected 
disabilities.  38 U.S.C.A. § 1710 (West 2002).  This inquiry, 
in the nature of an offer of a conditional withdrawal of the 
pending appeal, might be the subject of an appropriate 
contact with the veteran by RO personnel.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Initially, the RO should review the 
claims folder including prior Board 
remands to ensure compliance with the 
development requested in those remands in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).  Any unexecuted 
development should be accomplished.

2.  The RO should consider the veteran's 
October 2004 statement of a conditional 
withdrawal of appeal and take any action, 
if any, deemed appropriate.  It should be 
noted that the veteran's address on this 
notice in Franklin, Texas, is somewhat 
different than older PO Box addresses on 
file from the same town.  

3.  After completion of the above 
development, the RO should again review 
the veteran's appellate issues, if they 
have not been withdrawn, to include all 
relevant evidence on file, including the 
most recently submitted evidence from 
December 2004 through July 2005 submitted 
directly to the Board without a waiver of 
initial RO consideration.  If any 
decision is not to the veteran and 
representative's satisfaction, they must 
be provided with a supplemental statement 
of the case which includes a discussion 
of VCAA compliance and compliance with 
the Board's earlier remand actions.  They 
must be offered an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

